DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 05/12/2021. Claims 3-7, 9 and 12-20 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Il Nam Koh, Applicant’s representative with Registration No. 68,485, on 06/28/2021.
The application has been amended as follows: 
In the claims:
Claim 3:	Replace “side,” in line 26 with -- side relatively in each of the plurality of sub-groups, --.

Claim 12:	Replace “side,” in line 23 with -- side relatively in each of the plurality of sub-groups, --.

Claim 18:	Replace the previous claim 18 with the following claim 18:
	Claim 18. (currently amended): A modular display system comprising: 
 		an electronic apparatus; and 
 		a modular display apparatus connected to the electronic apparatus, 
wherein the electronic apparatus comprises: 
 			a processor, and 
 		an interface connected to the modular display apparatus, wherein the modular display apparatus includes a plurality of display modules arranged as a plurality of groups in a first direction and each of the plurality of groups is formed as a plurality of 
wherein the processor is configured to: 
identify a resolution of an image provided by-a the number of sub-groups among the plurality of sub-groups and connected to a plurality of ports of the interface, 
receive an image signal from an external device having a predetermined resolution, 
 	based on identifying that the predetermined resolution is different than the resolution of the image provided by the number of sub-groups connected to the plurality of ports, change the predetermined resolution of the image signal to correspond to the resolution of the image provided by the number of sub-groups, 
 	decompose the changed image signal to a plurality of group signals corresponding to the plurality of groups, 
decompose each of the plurality of group signals to a plurality of decomposed sub-group signals corresponding to the plurality of ports, and 
 	transmit the plurality of decomposed sub-group signals to the number of sub-groups through the plurality of ports, 
wherein display modules included in each of the plurality of sub-groups are configured to connect to each other so that a display module positioned at a lower side relatively in each of the plurality of sub-groups transmits the plurality of decomposed sub-group signals to a display module positioned at an upper side relatively in each of the plurality of sub-groups, and 
wherein each of the display modules included in each of the plurality of groups is configured to obtain an image of a corresponding position by decoding a decomposed sub-group signal and display the obtained image.

Claim 20:	Replace “image” in line 2 with -- sub-group --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 3-7, 9 and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a modular display system and an associate method for controlling thereof, capable of improving a low resolution image to a high resolution image transmitted and viewed by a user through a large-sized modular display apparatus even through an electronic apparatus having a small channel bandwidth. Independent claims 1 and 12 similarly identify at least the uniquely distinct limitations, “decompose each of the plurality of group signals to a plurality of decomposed sub-group signals corresponding to the number of sub-groups among the plurality of sub-groups in each of the plurality of groups, and 	transmit the plurality of decomposed sub-group signals to the number of sub-groups among the plurality of sub-groups via the interface, wherein display modules included in each of the plurality of sub-groups are configured to connect to each other so that a display module positioned at a lower side relatively in each of the plurality of sub-groups transmits the plurality of decomposed sub-group signals to a display module positioned at an upper side relatively in each of the plurality of sub-groups, and wherein each of the display modules included in each of the plurality of groups is configured to obtain an image of a corresponding position by decoding a decomposed sub-group signal and display the obtained image.”  Independent claim 18 similarly identify at least the uniquely distinct limitations, “decompose each of the plurality of group signals to a plurality of decomposed sub-group signals corresponding to the plurality of ports, and 	transmit the plurality of decomposed sub-group signals to the number of sub-groups through the plurality of ports, wherein display modules included in each of the plurality of sub-groups are configured to connect to each other so that a display module positioned at a lower side relatively in each of the plurality of sub-groups transmits the plurality of decomposed sub-group signals to a display module positioned at an upper side relatively in each of the plurality of sub-groups, and wherein each of the display modules included in each of the plurality of groups is configured to obtain an image of a corresponding position by decoding a decomposed sub-group signal and display the obtained image.”
		The closest prior arts, Cok (US 2004/008155 A1) and Zeng (US 2011/0242425 A1) both discussed in the previous Office action dated 02/19/2021, either singularly or in combination, fail . 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626